Citation Nr: 1534622	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  09-14 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to an increased evaluation in excess of 30 percent for depression and panic attacks without agoraphobia, with posttraumatic stress disorder (PTSD), bi-polar disorder, and unspecified obsessive compulsive and related disorder (also claimed as personal trauma), prior to April 9, 2013, and in excess of 50 percent thereafter.

2.  Entitlement to an initial compensable evaluation for service-connected eczema.

3.  Entitlement to a compensable evaluation for a service-connected appendectomy scar.  

4.  Entitlement to service connection for the residuals of a hernia.

5.  Entitlement to increased evaluations for service-connected radiculopathy of the lower extremities, each evaluated as 20 percent disabling.

6.  Entitlement to an increased evaluation for service-connected degenerative disc disease of the lumbar spine with intervertebral disc syndrome, currently evaluated as 40 percent disabling.  

7.  Entitlement to service connection for hearing loss and tinnitus.

8.  Entitlement to service connection for a testicular condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo

INTRODUCTION

The Veteran served on active duty from February 1998 to September 1988 and from September 12, 1990, to October 31, 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the Veteran an increase in the evaluation of his service-connected psychiatric disorder, then rated as 30 percent disabling.  

In September 2012, the Veteran testified at a video conference hearing over which the undersigned presided while at the RO.  

In December 2012, the Board remanded the case for additional development, to include scheduling the Veteran for VA examinations and to obtain outstanding treatment records.  In an August 2014 decision, the RO increased the evaluation assigned to the Veteran's psychiatric disorder to 50 percent disabling, effective April 9, 2013.  As such, the issue is as characterized above.  

At the time of the December 2012 remand, the issue of entitlement of service connection for a sleep disorder, to include sleep apnea and insomnia, to include as secondary to service connected depression was also remanded by the Board.  During the pendency of the appeal, on May 9, 2014, the Veteran contacted the VA expressed his desire to withdraw his claim for "sleep disturbances and insomnia."  See May 2014 VA Form 21-0820 located on VBMS.  In an April 2015 appellate brief, the Veteran's representative submitted argument with respect to this issue.  Since the claim has been withdrawn from appellate status, this representative's statement is referred to the RO/AMC for appropriate action, to include treating it as a claim to reopen service connection.  

As will be discussed below, in decisions dated in May and August 2014, the RO also denied several other claims, listed above as Issues # 2 through #8.  The Veteran subsequently filed timely notices of disagreement with respect to these claims.  A Statement of the Case has not been provided as to these issues following receipt of the notices of disagreement, and therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).

The Board's December 2012 remand specifically requested VA treatment records including treatment by Dr. Reilly.  A review of the Veteran's claims file and Virtual VA and VBMS electronic file did not reveal any treatment records by Dr. Reilly.  As such records may be pertinent to the present appeal, to the extent that there has not been substantial compliance with the December 2012 remand directives, a remand is once again necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, in May 2015, the Veteran filed applications for a total rating for compensation purposes based on individual unemployability (TDIU) and for automobile or other conveyance and adaptive equipment.  These claims are also referred to the RO/AMC for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the claim for an increased rating for depression and panic attacks without agoraphobia, with posttraumatic stress disorder (PTSD), bi-polar disorder, and unspecified obsessive compulsive and related disorder (also claimed as personal trauma). 

The Veteran asserts that his mental health disabilities are more severely disabling than the current rating reflects.  Specifically, he asserts that his service connected depression disorder and panic attacks, without agoraphobia, with PTSD, bipolar disorder, and unspecified obsessive compulsive disorder warrants a 70 percent evaluation.  See April 2015 Appellant's Post-Remand Brief located in VBMS; November 2014 Notice of Disagreement located in VBMS.

The December 2012 remand instructed the RO to obtain all VA treatment records, including treatment with Dr. Reilly.  Although the March 2013 supplemental statement of the case references VA treatment records from March 2000 to February 2013, no such records documenting the Veteran's treatment with Dr. Reilly have been made a part of the record available to the Board.  Nor does such records appear in the electronic folders (Virtual VA or VBMS).  (Whether it exists in a temporary file maintained by the RO is not known by the Board.)  

Additionally, during the June 2014 PTSD VA examination, the Veteran stated that he was currently under the care of a psychiatrist.  Notably, while correspondence from a private therapist, L.M.J., dated April 2013 is on file, there are no additional treatment records, VA or private, dated in 2014 documenting the Veteran's current treatment with a psychiatrist.  Thus, on remand, the originating agency must attempt to obtain those records.

Finally, as noted in the Introduction, the Veteran has filed notices of disagreement with claims adjudicated by the RO subsequent to the December 2012 Board remand.  Specifically, in May 2014, the RO denied entitlement to service connection for hearing loss and tinnitus, and a testicular condition; the Veteran filed notices of disagreement with respect to these denials in May 2015.  In August 2014, the RO also granted a claim for service connection for eczema, denied a compensable evaluation for a service-connected appendectomy scar, denied entitlement to service connection for the residuals of a hernia, denied entitlement to increased evaluations for service-connected radiculopathy of the lower extremities, each evaluated as 20 percent disabling, and denied entitlement to an increased evaluation for service-connected degenerative disc disease of the lumbar spine with intervertebral disc syndrome, evaluated as 40 percent disabling.  The Veteran filed notices of disagreement with respect to these issues in November 2014.  To date, a Statement of the Case has not been provided as to these issues and therefore a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).  The issues should then be returned to the Board after issuance of the Statement of the Case only if the Veteran files a timely substantive appeal.  The Veteran must be informed that the submission of a substantive appeal as to the issue has not been accomplished, and he must be specifically advised as to the length of time he has to submit a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall issue a Statement of the Case as to the issues of entitlement to an initial compensable evaluation for service-connected eczema; entitlement to a compensable evaluation for a service-connected appendectomy scar;
entitlement to service connection for the residuals of a hernia; entitlement to increased evaluations for service-connected radiculopathy of the lower extremities, each evaluated as 20 percent disabling; entitlement to an increased evaluation for service-connected degenerative disc disease of the lumbar spine with intervertebral disc syndrome, currently evaluated as 40 percent disabling; entitlement to service connection for hearing loss and tinnitus; and entitlement to service connection for a testicular condition.  See Manlincon, supra.  If the decision(s) remains adverse to the Veteran, he shall be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA.

2.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the appeal (see above).  Any additional records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

All records and/or responses received should be associated with the claims folder.  The AOJ shall request a written response, especially if no records are available.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

3.  After undertaking any additional development deemed appropriate, the originating agency should re-adjudicate the issue or issues (as the case may be) on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued.  The Veteran should be given opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


